Title: From Thomas Jefferson to Caspar Wistar, 24 April 1808
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir 
                     
                     Washington Apr. 24. 08.
                  
                  I sincerely regret the postponement of your departure till the 12th. of May. Congress will rise tomorrow, and I shall leave this on the 5th. of May. if you could have left Philadelphia on the 1st. I might have had the pleasure of being with you here 2. or 3. days. if this be impracticable, and your journey to Pittsburg should be such as to prevent your return before the 11th. of June (by which day I shall again be here) perhaps you could take this on your return & still give me the benefit of being with you. however knowing the inflexible character of your professional duties, should your visit here be necessarily in my absence, mr Lemaire (my steward) will give you free access to the bones, which are spread in a large room where you can work alone and at your own leisure, with a perfect command of your hours. but without troubling yourself to label every bone, as you propose in your letter, my wish is that you will take every bone which you think can be of use to the society (for I had the collection made with a view to them alone) and put them in one of the empty boxes standing by, in the room, leaving on the floor such only as you think will be of no use to them. these last I propose to send to the national institute. the former, on my return, I will have safely packed and forwarded to Philadelphia for the society.    the great tusk I presume you will think should be sent to the society. if it would give you no trouble to label those left, I should be glad of it: but I would not wish to make it a cause of detention to you. a line on reciept of this letting me know your final determination, will still find me here. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               